Citation Nr: 0911132	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
degenerative changes of the left hand.

2.  Entitlement to a compensable disability rating for 
degenerative changes of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1975 to August 
1995, including a tour of duty in the Southwest Asia Theater 
of Operations from August 1990 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claims.  

This matter was previously before the Board in September 
2008, at which time the issues on appeal were remanded to the 
RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  In a December 2008 
Supplemental Statement of the Case (SSOC), the RO/AMC 
affirmed the determination previously entered.  The issues 
remaining on appeal were then returned to the Board for 
further appellate review.

The Board also notes that the September 2008 Board decision 
and remand increased the Veteran's disability rating for 
service-connected gastroesophageal reflux disease (GERD) from 
10 percent to 30 percent.  While the Informal Hearing 
Presentation prepared by the Veteran's accredited 
representative includes the issue of entitlement to a 
disability rating in excess of 30 percent for GERD, as the 
Board already adjudicated this issue by granting an increase 
in September 2008, such issue is no longer on appeal.


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's 
service-connected degenerative changes of the left hand is 
manifested by more than slight impairment of the muscles 
involved in the extension of the wrist, fingers, and thumb, 
as well as the abduction of the thumb.

2.  The medical evidence does not show that the Veteran's 
service-connected degenerative changes of the right hand is 
manifested by more than slight impairment of the muscles 
involved in the extension of the wrist, fingers, and thumb, 
as well as the abduction of the thumb.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
degenerative changes of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 
4.73, Diagnostic Code 5308 (2008).

2.  The criteria for a compensable disability rating for 
degenerative changes of the right hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 
4.73, Diagnostic Code 5308 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in December 2002, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in April 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in a letter dated in April 2006.  Specifically, VA informed 
the Veteran of the necessity of providing, on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the 
effect that the worsening has on his employment and daily 
life.  The Veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
And pursuant to the September 2008 Board Remand, he was 
provided a VA medical examinations in February 2003, June 
2006, and November 2008.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 
 
Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6. 

Fact and Analysis for Bilateral Hand Disability

The Veteran's service-connected degenerative disc disease of 
the bilateral hands is currently rated as noncompensable 
under 38 C.F.R. § 4.73, Diagnostic Codes 5399- 5308.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.73.

Diagnostic Code 5308 provides the rating criteria for 
evaluation of injuries of Muscle Group VIII.  Muscle Group 
VIII comprises the muscles arising mainly from the external 
condyle of the humerus.  The functions of these muscles 
include extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  Under this diagnostic code, a 10 
percent rating is warranted if impairment of this muscle 
group is moderate; a 20 percent rating is warranted if 
impairment of this muscle group is moderately severe; and a 
30 percent rating is warranted if it is severe.  38 C.F.R. § 
4.73, Diagnostic Code 5308.

Guidance is given under the Rating Schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  A "moderate" disability of the muscle is 
characterized by:

(i) Type of injury.  Through-and-through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  
(ii) History and complaint:  evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 
C.F.R., § 4.56(c), particularly lowered threshold 
of fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.  (iii) Objective findings:  entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(1)(2). 

As outlined above, the regulations provide detailed criteria 
for evaluating muscle injuries.  While many of the factors 
weighed are meant to evaluate injuries caused by gunshots or 
other missile injuries, the criteria is applicable by 
analogy. 

Turning to the merits of this case, in December 2002, the 
Veteran submitted a claim for increased evaluation for his 
service-connected bilateral hand disability, asserting that 
his conditions had worsened.  He indicated that he had been 
diagnosed with carpal tunnel syndrome in both hands.  

Initially, the Board notes that the evidence reflects that 
Veteran was diagnosed with bilateral carpel tunnel syndrome 
in July 2002.  He was denied service connection for this 
condition by way of the February 2003 rating decision and he 
did not appeal the decision.  Therefore, the issue of 
bilateral carpel tunnel syndrome has already been adjudicated 
and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In support of his contentions, the Veteran submitted private 
medical records, dated from March 2002 to September 2002, 
showing his May 2002 report of tingling and numbness of the 
bilateral upper extremities.  He was diagnosed and treated 
for bilateral cubital tunnel syndrome and carpal tunnel 
syndrome of the right wrist at that time.  In July 2002, the 
Veteran underwent neurological testing for his bilateral hand 
condition, and he was diagnosed with bilateral carpal tunnel 
syndrome and ulnar neuropathy of the left forearm with distal 
demyelination.  The private treatment records are negative 
for a diagnosis or manifestations of degenerative changes of 
the bilateral hands.  

The record shows that the Veteran underwent a VA examination 
in February 2003.  He reported experiencing spasms of the 
intraphalangeal and distal metacarpophalangeal joints, with 
infrequent limitations, and tenderness of the forearms and 
hands, as frequently as monthly.  No significant atrophy of 
the interosseous muscles or the fingers or the hand was noted 
with movement of the wrist.  The Veteran was found to have 
overall full range of motion of the thumb and fingers.  His 
strength, ability to grasp objects, and dexterity were 
described a good.  He was noted to have no trouble writing.  
The examination revealed spasms of the third and fourth 
fingers on the left hand with manipulation of the wrist; 
however, the spasms were not noted to be incapacatitating.  
Following the examination, the diagnosis was carpal tunnel 
syndrome.  

A second VA hand examination was completed in June 2006, at 
which time the Veteran reported pain and aching in his hands 
upon holding tools.  Evaluation of the hands revealed normal 
hands and fingers, bilaterally.  No swelling was noted and 
there was no evidence of the typical signs of osteoarthritis 
or rheumatoid deformity.  The Veteran was able to dorsiflex 
his wrist bilaterally to the fullest extent from 0 to 28 
degrees.  He was noted to have normal function of all of his 
fingers and to appose all fingers without difficulty.  Grip 
strength was described as good and was noted to be "+5/5."  
The examiner indicated that the Veteran had adequate strength 
for pushing, pulling, and twisting; the examiner noted the 
Veteran to carry out his work as a self-employed boat 
repairman without difficult, other than the reported aching 
in his hands.  A normal hand examination and X-ray of the 
hands was noted.  The examiner opined that without either 
physical findings or radiologic findings of degenerative 
joint disease of the hands, that he was unable to "conclude 
that diagnosis."  

In a July 2008 informal hearing presentation, the Veteran's 
symptoms were reiterated, to include daily flare-ups of hand 
pain.

During the additional development of the claims on appeal, 
the Veteran underwent a VA examination in November 2008.  He 
reported having constant numbness and tingling in his 
fingers.  The Veteran denied having significant functional 
limitations, such as decreased strength or dexterity, but 
reported experiencing increased symptoms the day after 
performing increased activity.  No physical limitations or 
pain were associated with the reported symptoms.  The 
examiner reviewed the claims file and noted the diagnosis of 
carpal tunnel syndrome in 2002.  

Physical examination of the hands revealed no amputations, 
palpable spasms or tenderness.  Strength testing to gravity 
and resistance was within normal limits for age and was 
bilaterally equal.  Grip strength was reported as "+5/5," 
and sensation to pinprick and light touch was normal, 
bilaterally.  Range of motion, in degrees, was reported as:  
metacarpophalangeal joints, 0 to 90; and interphalangeal 
distal joints, 0 to 70, without limitations.  No discomfort 
or difficulty was noted upon performance of range of motion 
testing.  An X-ray of the bilateral hands was unremarkable.  
The examiner indicated that additional limitation due to 
flare-ups could not be determined without resorting to mere 
speculation.  The diagnosis was no significant objective 
findings of osteoarthritis and non-service-connected mild 
bilateral carpal tunnel syndrome that was not caused by or 
related to osteoarthritis.  Based on the examination results 
and a review of the claims file, the examiner stated that the 
Veteran had no symptoms consistent with arthritis, even 
accounting for degenerative changes associated with natural 
aging.  The examiner concluded the Veteran's in-service 
subjective complaints of hand stiffness and pain, as 
reflected in a March 1995 service treatment record, had 
resolved.  

After reviewing the evidence of record, the Board finds that 
the Veteran's bilateral hand disability does not meet the 
criteria for a compensable rating under Diagnostic Code 5308.  
As noted above, a 10 percent evaluation is warranted for a 
moderate impairment of the muscles involved in the extension 
of the wrist, fingers, and thumb, as well as the abduction of 
the thumb.  Here, the medical evidence does not show an any 
objective findings, whatsoever, attributable to the Veteran's 
service-connected degenerative disc disease of the bilateral 
hand disability to warrant a compensable rating and the 
appeal must be denied.  

Although the Veteran reports pain and numbness in the 
bilateral hands, the medical evidence of record does not show 
that the Veteran has a moderate muscle impairment associated 
with his service-connected disabilities, which is necessary 
for the assignment of the minimum 10 percent disability 
rating.  Specifically, the February 2003, June 2006 and 
November 2008 VA examination reports show the examination of 
the hands was essentially normal, absent the non-service-
connected bilateral carpal tunnel syndrome diagnosis.  As 
noted on the three respective examinations, evaluation of the 
hands and fingers revealed good bilateral strength, full 
range of motion without limitations, and good dexterity and 
flexion; radiologic examinations of the hands conducted in 
June 2006 and November 2008 were unremarkable.  Essentially, 
the record is negative for any objective medical evidence 
that the Veteran experiences any limitation of motion or 
impairment associated with his service-connected bilateral 
hand disability.  As the evidence does not indicate that he 
currently has moderate muscle impairment, there is no basis 
to warrant a compensable disability rating.

The Board acknowledges that the Veteran has consistently 
reported experiencing stiffness and pain in his hands that he 
has associated with his service-connected bilateral hand 
disability.  The Veteran is certainly competent to report 
that his symptoms are worse, and the Board is sympathetic to 
the Veteran's contentions.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that the Veteran argues 
or suggests that the clinical data supports an increased 
evaluation or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  In this regard, the Board takes note of the 
November 2008 VA examination report, which explained that the 
veteran's complaints of stiffness and pain in the hands 
during service and at the time of his separation therefrom is 
not consistent with the Veteran's diagnosed but non-service-
connected carpal tunnel syndrome.  The examiner explained 
that the Veteran's current carpal tunnel syndrome was not 
present at the time of separation and is not otherwise 
related to service.  As such, any symptoms of the bilateral 
hands are shown to be related to the non-service-connected 
carpal tunnel syndrome rather than degenerative changes.  
Degenerative changes were not found to exist presently in 
either hand.

The Board has considered whether a compensable disability 
rating is warranted under a different diagnostic code.  
However, a review of the other potentially applicable 
diagnostic codes providing a compensable rating for a 
impairment of the muscles in the hand and degenerative disc 
disease, as codified at Diagnostic Codes 5216 to 5230, 5307, 
5309 and 5003, respectively, does not reveal any other 
provision under which increased compensation would be 
warranted.  The medical evidence is negative for 
manifestations of ankylosis or limited range of motion of the 
fingers (Diagnostic Codes 5216 to 5230), arthritis 
(Diagnostic Code 5003), or impairment of the flexion of wrist 
and fingers (Diagnostic Codes 5307 and 5309).  Thus, the use 
of a Diagnostic Code other than 5308 would not result in a 
compensable rating in this matter and, therefore, is not 
warranted.

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App. 202.  Although the Veteran reported pain 
associated with his service-connected bilateral hand 
disability, with and without movement during the March 2008 
VA examination, the examiner concluded that there did not 
appear to be any pain, fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  As such, the pain 
experienced by the Veteran is encompasses in the currently 
assigned disability rating, and an additional increase due to 
functional impairment would not be appropriate under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's service-connected bilateral hand disability 
warranted a compensable disability rating.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  Treatment 
has been very limited; the Veteran is not shown to have been 
hospitalized due to his disability.  Accordingly, the claim 
will not be referred for extraschedular consideration.  See 
38 C.F.R. § 3.321(b)(1).

In view of the foregoing, the Board finds that the Veteran's 
service-connected bilateral hand disability is not of such 
severity and persistence to warrant a compensable disability 
rating.  The preponderance of the evidence is against the 
assignment of a compensable disability rating.  38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 7332, 7336.  Thus, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

A compensable disability rating for service connected 
degenerative changes of the left hand is denied.

A compensable disability rating for service connected 
degenerative changes of the right hand is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


